internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-120038-98 date date parent sub sub former parent date a date b date c date d date x company official tax professional authorized representatives dear this responds to your authorized representatives’ date letter requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested for parent sub and sub to make an election to file a consolidated federal_income_tax return with parent as the common parent under sec_1_1502-75 of the income_tax regulations hereinafter referred to as the election effective for their taxable_year ending on date x additional information was received in a letter dated date the material information is summarized below former parent is the common parent of a consolidated_group that has a calender taxable_year and uses the accrual_method of accounting the group includes subsidiaries that are not relevant for purposes of this request on date a former parent formed parent as an inactive wholly owned subsidiary during its taxable_year ending on date x parent acquired sub and sub as wholly owned subsidiaries on date b which is after parent acquired sub and sub and still during parent's taxable ending on date x parent and its subsidiaries became deconsolidated from former parent parent and sub and sub intended to file the election the election was due on date c but for various reasons it was not filed on date d which is after the due_date for the election parent sub sub company official tax professional and authorized representatives discovered that the election was not filed the period of limitations on assessment under sec_6501 has not expired for parent’s sub 1's and sub 2's taxable_year s in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed sec_1501 provides that an affiliated_group_of_corporations shall have the privilege of making a consolidated_return with respect to the income_tax imposed by chapter of the code for the taxable_year in lieu of separate returns the making of a consolidated_return is subject_to the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to the consolidated_return_regulations prescribed under sec_1502 prior to the day prescribed by law for the filing of such return the making of a consolidated_return is considered such consent sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for filing the common parent’s return sec_1_1502-75 provides that a corporation consents to filing a consolidated_return for the first consolidated_year by joining in the making of the consolidated_return for such year a corporation shall be deemed to have joined in the making of such return if it files a form_1122 sec_1_1502-75 provides that the consolidated_return shall be made on form_1120 for the group by the common parent_corporation sec_1_1502-75 provides that if a group wishes to exercise its privilege of filing a consolidated_return then a form_1122 must be executed by each subsidiary and attached to the consolidated_return for such year form_1122 is not required for the taxable_year if a consolidated_return was filed by the group for the immediately preceding_taxable_year sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but for no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the election is fixed by the regulations ie sec_1_1502-75 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and sub and sub to file the election provided parent and sub and sub shows it they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official tax professionals and authorized representatives explain the circumstances that resulted in the failure to timely file a valid election the information also establishes that tax professionals were responsible for the election that parent sub and sub relied on them to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent and sub and sub has shown it they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301 -1 until days from the date_of_issuance of this letter for parent to file the election ie file a consolidated_return with parent as the common parent and attach a form_1122 for sub and sub for its their taxable_year ending on date x the above extension of time is conditioned on the taxpayers’ parent’s sub 1's sub 2's and former parent's tax_liability if any being not lower in the aggregate for all years to which the election apply than it would have been if the election had been timely made talking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent must file a consolidated_return for its taxable_year ending on date x and attach thereto the election a form_1122 executed on or after the date of this letter granting an extension for sub and sub pursuant to the instructions in sec_1_1502-75 parent should clearly state on the return and each of sub and sub should clearly state on the form_1120 they sign that they are making a late sec_1_1502-75 election a copy of this letter should also be attached to the return we express no opinion with respect to whether in fact parent and sub and sub qualify substantively to file a consolidated_return eg whether parent was disaffiliated from from parent and whether the requisite voting and value requirements of sec_1504 are satisfied in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to the first listed authorized representative pursuant to the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate richard todd counsel to the assistant chief_counsel corporate by
